In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-21-00400-CV
                  ___________________________

  JOSE L. MONDRAGON AND ELVIRA BECERRA-JUAREZ, Appellants

                                  V.

JOHN M. COLLINS AND CK LONE STAR INVESTMENTS, A TEXAS SERIES
            LIMITED LIABILITY COMPANY, Appellees



               On Appeal from the 431st District Court
                      Denton County, Texas
                   Trial Court No. 20-1552-431


            Before Sudderth, C.J.; Birdwell and Wallach, JJ.
              Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Jose L. Mondragon and Elvira Becerra-Juarez appeal from the trial court’s

refusal to grant a motion to reinstate their suit that was dismissed for want of

prosecution. We affirm.

                                     Background

      In April 2011, appellants allegedly entered into a real-property executory

contract with appellee CK Lone Star Investments, LLC. According to appellants, they

moved in before the contract closed and then found out that the property had been

sold to a third party, who gave them notice to vacate and then obtained a forcible-

detainer judgment against them. In February 2020, appellants sued CK Lone Star and

its principal, John M. Collins; their September 2020 amended petition included claims

for breach of contract, unjust enrichment, common-law fraud, and fraudulent

misrepresentation, and also alleged that Collins was vicariously liable for CK Lone

Star under a veil-piercing theory. CK Lone Star and Collins answered in October

2020, and both alleged that appellants’ suit was barred by limitations.1




      1
       At the reinstatement hearing, appellants’ counsel explained that appellants had
sued on this contract previously, settled with a different defendant, and then
nonsuited the case until they could raise the funds needed to file this suit against
appellees.


                                            2
      After appellees answered, appellants did not engage in any activity in the case

for over ten months.2 On August 9, 2021, the trial court sent the following letter3 to

all retained attorneys, stating that the case was set on the court’s September 17, 2021

3:00 p.m. dismissal docket:

             THIS SETTING IS BEING MADE PURSUANT TO TIME
           STANDARDS FOR DISPOSITION OF CASES BY THE TEXAS
            SUPREME COURT AND THE DENTON COUNTY COURT
                       RULES FOR DISTRICT COURTS

              THERE WILL BE NO CONTINUANCES OF THIS
                       DISMISSAL SETTING!!!

             The above-referenced cause has been set on the Court’s docket
      for dismissal on September 17, 2021, at 3:00 PM, at which time this
      cause will be DISMISSED UNLESS:

      1)      Any party seeking affirmative relief has effectuated service of
              process upon the opposing party(s).

                                         AND

      2)      The attorneys and/or pro se parties present an agreed
              “Scheduling Order and Discovery Control Plan” for entry by
              the Court, and:

              a.    they must contact the Court Administrator no later than 10
                    days prior to the dismissal setting to request a trial date and
                    a pre-trial date (if applicable) . . . ;

      2
       At the reinstatement hearing, appellants’ counsel told the trial court that no
discovery was needed and that appellants could be ready to try the case in thirty days.
      3
       Dismissals pursuant to this letter have been the subject of other appeals to this
court. See Brown v. Sanders, No. 02-21-00212-CV, 2022 WL 2071782, at *2 (Tex.
App.—Fort Worth June 9, 2022, no pet.) (mem. op.); In re Stanton, No. 02-21-00224-
CV, 2022 WL 714584, at *4, *7 (Tex. App.—Fort Worth Mar. 10, 2022, no pet.)
(mem. op.).

                                           3
             b.     the Order must contain completed deadlines and discovery
                    limitations as indicated;

             c.     the Order must INCLUDE THE CLIENT’S
                    SIGNATURE if represented by counsel; and

             d.     the Order must be submitted no later than 7 days prior to
                    the dismissal setting.

                                          OR

      3)     The attorneys and/or pro se parties must appear at the dismissal
             setting and present a proposed “Scheduling Order and
             Discovery Control Plan” compliant with 2a.-c. above. At that
             time, the Court will hear any objections of any other attorney
             and/or pro se party to the proposed Order.

              The Court will only accept the “Scheduling Order and Discovery
      Control     Plan”     posted     on     the       Court’s    website:
      http://dentoncounty.gov/dept/43lst-Forms/Scheduling-Order-and        -
      Discovery-Control-Plan.pdf.

             There will be NO CONTINUANCES of this dismissal setting!!!

      Appellants’ counsel did not appear at the hearing, and the trial court dismissed

the case for want of prosecution. Although the trial court’s order notes that appellants

failed to appear and “failed to timely enter a completed Scheduling Order as

instructed,” the order also states that appellants’ “counsel failed to offer good cause

why he had not complied fully with the Court’s Notice of Dismissal Setting.”

      Appellants filed a verified motion to reinstate, asking the trial court to

“reinstate the case on its docket, under the authority of Texas Rule of Civil Procedure

165a.” Counsel addressed solely his failure to attend the hearing, arguing that he was


                                           4
mistaken in believing he did not need to appear because in the days leading up to the

dismissal hearing date, the parties had agreed to a nonjury trial setting, the court

coordinator had set the nonjury trial date, and he had procured a partially signed

scheduling order. Counsel also professed to be mistaken about the need to appear

because of the way other courts have operated during the COVID-19 pandemic.

       After a nonevidentiary hearing, the trial court denied the motion to reinstate

and entered findings of fact and conclusions of law. In the Preamble section of the

order, the trial court stated that “the case had previously been dismissed on

September 17, 2021, for want of prosecution under Texas Rule of Civil Procedure

165a and also under the court’s common law inherent authority to dismiss a case

when plaintiffs fail to prosecute their case with due diligence.” The trial court’s

findings of fact and conclusions of law address both the reasonableness of counsel’s

failure to appear at the dismissal hearing4 and the case’s history, i.e., the length of time

it had been pending on the trial court’s docket, the lack of activity in the case, and the

reason for the case’s placement on the dismissal docket. 5 The trial court concluded,


       4
        The trial court found that before the dismissal hearing, the coordinator had
reminded “all counsel” by email that any party seeking affirmative relief was required
to “be present at” the dismissal hearing. The trial court also found that counsel’s
“subjective belief” that he did not need to appear was not reasonable and therefore
“intentional and/or the result of conscious indifference.”
       At the conclusion of the reinstatement hearing, the trial court also cited “the
       5

history” of the case in announcing its decision that appellants had not shown good
cause to retain the case on the court’s docket.


                                             5
“At the Dismissal Hearing, no good cause was presented to retain the case on the

docket as is required by Texas Rule of Civil Procedure 165a and the Court was thus

required to and did dismiss the lawsuit.”

      In this appeal, appellants raise six issues, all challenging whether the trial court

abused its discretion by denying their motion to reinstate. Because all of appellants’

issues relate to the ultimate propriety of the trial court’s denial of their reinstatement

motion, we do not address them individually.

                                    Applicable Law

      The trial court’s authority to dismiss a suit for want of prosecution arises from

the court’s inherent authority to control its own docket and Texas Rule of Civil

Procedure 165a. Tex. R. Civ. P. 165a; Villarreal v. San Antonio Truck & Equip., 994

S.W.2d 628, 630 (Tex. 1999). A trial court may dismiss a suit under Rule 165a (1) if a

party seeking affirmative relief fails to appear for any hearing or trial of which the

party had notice or (2) when the case is “not disposed of within time standards

promulgated by the Supreme Court.” Tex. R. Civ. P. 165a(1)–(2). Each of these three

dismissal   grounds––Rule     165a(1)–(2)    and    inherent   authority––provides     an

independent basis on which a trial court may dismiss a case for want of prosecution.

Brown v. Sanders, No. 02-21-00212-CV, 2022 WL 2071782, at *2 (Tex. App.—Fort

Worth June 9, 2022, no pet.) (mem. op.).

      We have held that the same trial court notice used in this case adequately

informs the parties of the trial court’s intent to dismiss under all three grounds and

                                            6
that when a dismissal order pursuant to this notice does not expressly state the

particular dismissal ground, a party challenging the denial of reinstatement must

“address and negate all three possible independent dismissal grounds in the[]

reinstatement motion and on appeal.” Id. at *3.

                            Reinstatement Denial Proper

      The dismissal order here did not specify the particular grounds on which it was

based, and the trial court’s findings of fact and conclusions of law indicate that it

dismissed the suit under both Rule 165a and its inherent authority. Thus, appellants

were required to address and negate all three in their reinstatement motion and on

appeal. See id. They did neither. In both their reinstatement motion and their appellate

brief, appellants challenged only whether dismissal was proper under Rule 165a(1) for

failure to appear at the dismissal hearing. Because appellants failed to challenge all

independent grounds upon which the trial court’s order denying their reinstatement

motion was based, 6 they have not shown reversible error. See id. at *4; Self v. King, No.


      6
         Although it is clear from the record that appellants had not failed to comply
with the Texas Supreme Court’s time standards for disposition of cases––because the
suit had not yet been pending for twelve months after appellees’ appearance dates––
appellants nevertheless failed to address the case’s “history,” as well as other factors
relevant to whether a trial court may dismiss under its inherent authority. See Tex. R.
Jud. Admin. 6.1(a)(2), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. F app.; In re
Seidler Oil & Gas Dev., LLC, No. 12-22-00009-CV, 2022 WL 1038102, at *2 (Tex.
App.—Tyler Apr. 6, 2022, orig. proceeding) (mem. op.) (“To determine whether a
party has demonstrated a lack of diligence in prosecuting a claim, a trial court may
consider the entire history of the case, including the length of time the case was on
file, the extent of activity in the case, whether a trial setting was requested, and the
existence of reasonable excuses for the delay.”).

                                            7
05-11-01296-CV, 2013 WL 3353327, at *3 (Tex. App.—Dallas June 28, 2013, pet.

denied) (mem. op.). We therefore overrule their six issues and affirm the trial court’s

judgment.

                                                     /s/ Wade Birdwell

                                                     Wade Birdwell
                                                     Justice

Delivered: August 11, 2022




                                          8